Title: From Thomas Jefferson to Wilson Cary Nicholas, 24 April 1802
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


            Th: J. to Mr. Nicholas
              Apr. 24. 1802.
            I am anxious to recieve the British convention, because the moment I do, I shall lay it before both houses with a message for appropriation. for altho’ the next Congress might by possibility appropriate in time to make the first paiment, yet so great a remittance if pressed in time, might be made to great disadvantage. Great Britain too may want confidence in our ratification, if the legislature remains still free to refuse an appropriation; and, tho’ in session, should actually rise without having made one. their satisfaction as well as ours, requires that no doubts or uncertainties should remain on either side: and it is moreover fair that the instrument should be tried and finally passed on, under the circumstances & considerations existing at the time, rather than on such as the events of another twelvemonth might bring into operation. I suggest these ideas to your reflection, that if approved, the advice of ratification may be expedited, and the convention laid before both houses before the appropriation time passes.
          